Citation Nr: 0628747	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a herniated disc of the cervical spine incurred 
during a period of vocational rehabilitation in July 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1978 until March 
1981 and from November 1989 until May 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2002 and October 2002 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Louisville, Kentucky.

The veteran's appeal was previously before the Board in 
February 2005.  At that time, the Board found that the 
veteran had not received adequate VCAA notice with respect to 
claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151.  As such, a remand was ordered.  Also at that time, 
the Board observed that correspondence dated in November 2002 
served as a notice of disagreement as to an October 2002 
rating action denying increased ratings for symptomatology 
meniscectomies of the left and right knees, both evaluated as 
10 percent disabling, and denying increased ratings for 
postoperative chondromalacia of the left and right patella, 
also both evaluated as 10 percent disabling.  The Board 
instructed that the veteran be provided a statement of the 
case as to those issues.  While such statement of the case 
was issued in June 2005, the veteran never perfected an 
appeal as to those increased ratings claims.  Indeed, while 
such issues were referenced in a statement submitted by the 
veteran's accredited representative in October 2005, this was 
received outside the time limits imposed under 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.302(b).  Therefore, the increased 
ratings claims are not for appellate consideration here.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the record and finds that additional 
development is required in the instant case.  Specifically, 
in a June 2006 statement, the veteran's accredited 
representative identified pertinent medical evidence that was 
not of record.  Namely, it was noted that the veteran had 
received treatment relevant to the appeal in June 2006 at the 
VA Medical Center's outpatient clinic in Shively, Kentucky, 
and that such records could be obtained through the VA 
Medical Center in Louisville.  Such evidence is not yet 
associated with the claims folder and as such it must be 
obtained prior to adjudication of the appeal.  

The Board notes that the June 2006 letter from the veteran's 
accredited representative waived RO consideration of the June 
2006 clinical records.  However, such waiver can not be 
implemented in a case such as this, where the evidence in 
question is not currently of record.  Indeed, because the 
Board lacks the authority to directly obtain such records, 
the Agency of Original Jurisdiction must resume jurisdiction 
of the appeal in order to obtain the outstanding medical 
evidence.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the VA medical center in 
Louisville, Kentucky, and request any 
clinical records pertaining to a cervical 
spine disability dated in 2006 from the 
outpatient clinic in Shively, Kentucky.  
If no such records can be located, this 
must be documented in the claims file.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



